Title: To Thomas Jefferson from John Wayles Eppes, 25 September 1796
From: Eppes, John Wayles
To: Jefferson, Thomas


                    
                        Dr Sir
                        Monticello Sep. 25th. 1796.
                    
                    To avoid the difficulties, which must ever attend personal applications, on subjects important and delicate, I have adopted the present mode of addressing you. A stranger to forms, and following the impulse of my feelings, I have ventured to indulge, and express, sentiments, for a part of your family, which ought perhaps, to have received your previous sanction. Could I hope, that should time and future attentions render me agreeable, my wishes may be crowned with your approbation, I should indeed be happy. A sincere, disinterested, affection, and an anxious wish for the future happiness of your daughter, are the only grounds, (moderate as they may appear) on which I have dared to entertain a hope that her decision may be yours. With sentiments of respect and esteem I am Dr Sir yours &c
                    
                        Jno: W: Eppes
                    
                